Citation Nr: 0943824	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-25 312	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee secondary to the appellant's service-connected 
right ankle disability.

2.  Entitlement to service connection for arthritis of the 
right hip secondary to the appellant's service-connected 
right ankle disability.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.

4.  Entitlement to an increased evaluation for the residuals 
of an osteochondral fracture of the right talus, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Marine Corps League




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from October 1967 to 
January 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of January 2006 and January 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO), in Cleveland, Ohio.  The record indicates that 
the first rating action denied service connection for 
arthritis of the right hip and right knee claimed as 
secondary to a service-connected right ankle disability.  
That action also assigned a 10 percent disability rating for 
the right ankle disability.  With respect to the second RO 
action, the RO denied entitlement to service connection for a 
psychiatric disorder.  

A personal hearing was requested by the appellant and said 
hearing was scheduled for January 2009.  He did not report to 
the RO for the hearing and a request for another hearing has 
not been proffered.  As such, the Board finds that the 
appellant has withdrawn his request for a hearing.  38 C.F.R. 
§ 20.704(d) (2009).  

In March 2009, the Board remanded the appellant's claims.  

During the course of this appeal, the appellant has relocated 
from Ohio to Florida, and claim is now under the jurisdiction 
of the RO in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an increased evaluation for a 
right ankle disability is addressed in the REMAND portion of 
the decision below and it is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant is service-connected for a disability of 
the right ankle.

2.  Although the appellant has been diagnosed as suffering 
from disabilities affecting the right knee and right hip, the 
preponderance of the evidence shows that these two 
disabilities were not present in service or until many years 
thereafter, and they are not related to service or to an 
incident of service origin.  

3.  The preponderance of the evidence shows that the 
appellant's psychiatric disability was not present in service 
or until many years thereafter and is not related to service 
or to an incident of service origin.


CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in or aggravated 
by active military service and was not caused by or the 
result of his service-connected right ankle disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2009). 

2.  A right knee disability was not incurred in or aggravated 
by active military service and was not caused by or the 
result of his service-connected right ankle disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2009). 

3.  An acquired psychiatric disorder was not incurred in or 
aggravated by active military service and was not caused by 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).

VA satisfied its duty to notify by means of letters sent to 
the appellant in August 2005 and November 2006 from the 
agency of original jurisdiction (AOJ).  These letters 
informed the appellant of what evidence was required to 
substantiate the claim for service connection and of his, and 
VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2006) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence showed that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim and found that the error was 
harmless, as the Board has done in this case.) 

The Federal Circuit Court and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

In March 2006, the United States Court of Appeals for 
Veterans Claims, hereinafter the Court, issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) appellant status; 2) 
existence of a disability; (3) a connection between the 
appellant's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.

In the present appeal, the appellant was provided with 
Dingess-type notice via the letters that were sent to him by 
the RO.  Because this notice has been provided, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2008).  Such examinations were accomplished in 
June 2009, and the results from those examinations have been 
included in the claims folder for review.  The opinions 
involved a review of the claims folder and the appellant's 
available service medical treatment records.  The opinions 
that were provided were supported by sufficient rationale.  
Therefore, the Board finds that the examiners' opinions are 
adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (affirming that a medical opinion is adequate 
if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim).  Given the 
foregoing, the Board finds that the VA has substantially 
complied with the duty to obtain the requisite medical 
information necessary to make a decision on the appellant's 
claim.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant did not avail himself to this 
opportunity.  Additionally, the appellant was given notice 
that the VA would help him obtain evidence but that it was up 
to the appellant to inform the VA of that evidence.  During 
the course of this appeal, the appellant has proffered 
documents and statements in support of his claim.  It seems 
clear that the VA has given the appellant every opportunity 
to express his opinions with respect to the issues now before 
the Board and the VA has obtained all known documents that 
would substantiate the appellant's assertions.

Upon reviewing the development that has occurred since March 
2009, the Board finds there has been substantial compliance 
with its remand instructions.  The Board notes that the Court 
has recently noted that "only substantial compliance with 
the terms of the Board's engagement letter would be required, 
not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 
105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more than 
substantially complied with the Board's remand order").  The 
RO/AMC was tasked by the Board to contact the Social Security 
Administration (SSA) and obtain any of the appellant's 
medical records that the SSA might have in its possession.  
The record reflects that the SSA was contacted and a response 
was received by the AMC shortly thereafter.  Specifically, 
the SSA stated that it did not possess any medical records 
pertaining to the appellant.  Additionally, the RO/AMC was 
tasked to schedule the appellant for psychiatric and 
orthopedic examinations.  Those examinations were 
accomplished and the results have been included in the claims 
folder for review.  The results were returned to the RO/AMC 
which, in turn, issued a Supplemental Statement of the Case 
(SSOC) in response to the information obtained.  Based on the 
foregoing, the Board finds that the RO/AMC substantially 
complied with the mandates of the Board's most recent remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (finding that a remand by the Board confers on the 
appellant the right to compliance with the remand orders).  
Therefore, in light of the foregoing, the Board will proceed 
to review and decide the claim based on the evidence that is 
of record consistent with 38 C.F.R. § 3.655 (2009).

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

The appellant seeks service connection for disabilities of 
the right knee and right hip along with a psychiatric 
disorder.  He asserts that his disabilities of the hip and 
knee have been caused by or the result of his service-
connected right ankle disorder.  As to the claimed 
psychiatric disorder, he maintains that he now suffers from 
such a disorder as a result of a service-connected disability 
(erectile dysfunction secondary to prostate removal).  

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2009), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the appellant presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the appellant's present condition.  Savage 
v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish. . . the existence 
of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2009). The Court has 
held that when aggravation of an appellant's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

As reported above, the appellant seeks service connection 
benefits for right hip and right knee disabilities.  He 
asserts that these disorders are the result of his service-
connected right ankle disorder.  Additionally, he also 
believes that he now suffers from a psychiatric disorder that 
has been caused by a service-connected disorder.  

I.  Right Hip and Right Knee

The record reflects that the appellant is service-connected 
for a right ankle disability.  As a result of his claim for 
benefits, the appellant underwent a VA orthopedic examination 
in January 2006.  After examining the appellant, the 
examiner, an orthopedist, gave a diagnosis of arthritis of 
the right hip and right knee.  The examiner further concluded 
that any relationship between the hip and knee disability and 
the service-connected right ankle disorder was speculative.  
A second VA orthopedic exam was accomplished in June 2009.  
Upon completion of the examination, the medical doctor 
concluded that "it is not likely the hip and knee are 
related to the ankle since it [the ankle] is such a remote 
injury, [and the hip and knee disabilities are] more likely a 
natural occurring phenomena."  

In conjunction with the appellant's claim, copies of his 
available medical treatment records have been obtained and 
included in the claims folder for review.  His service 
medical records also are incorporated into the claims file.  
A review of these extensive medical records indicates that 
while in service, the appellant was not treated for nor did 
he complain of any kind of condition affecting his right hip 
or right knee.  The more recent VA outpatient treatment 
records do contain records showing complaints involving the 
hip and the knee.  They also indicate that the appellant has 
obtained occasional treatment for the "pain" produced by 
each condition.  Nevertheless, none of the medical records 
contains an opinion by a medical care provider etiologically 
linking the two conditions with the appellant's service-
connected right ankle disability.  

Notwithstanding the lack of supporting medical evidence, the 
appellant asserts that the two disorders are related to or 
were caused by his right ankle disorder.  Unfortunately, the 
appellant's assertions are the only positive evidence in 
support of his claim.  The Board does acknowledge the 
statements made by the appellant.  They have undoubtedly made 
in good faith and with conviction.  The Federal Circuit has 
held that lay evidence is one type of evidence that must be 
considered and competent lay evidence can be sufficient in 
and of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting his beliefs that his current disorders were caused 
by his service-connected right ankle disability.  However, 
the matter at hand involves complex medical assessments that 
require medical expertise.  See Jandreau.  In this instance, 
two different medical doctors have concluded that the right 
ankle disability did not cause or result in the development 
of the disabilities affecting the right hip and right knee.  
The Board notes that this absence of evidence constitutes 
negative evidence which weights against the statements 
provided by the appellant.  See Forshey v. West, 12 Vet. App. 
71 (1998), aff'd sub. nom. Forshey v. Principi, 284 F. 3d 
1335, 1358 (Fed. Cir. 2002).  It is further added that 
besides the appellant's assertions, he has not proffered any 
supplemental medical reports, treatises, or opinions that 
would corroborate his assertions.  He has not provided an 
analysis as to why he believes his current claimed and 
purported disorders were caused by his service-connected 
disability.  In other words, the appellant has not discussed 
the salient facts nor has he provided a complete rationale 
for all of his assertions whereas the two doctors' opinions 
have.  Therefore, the Board finds that the appellant's 
statements are no more than simple observations and are not 
credible, probative, or sufficient.  

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The overwhelming medical 
evidence of record does establish that the appellant has 
disabilities affecting his right hip and right knee.  
However, the medical evidence of record does not relate these 
disabilities to military service or any incident therein or, 
more importantly, to the appellant's service-connected right 
ankle disability.  Therefore, after reviewing the appellant's 
claims folder, the Board finds that service connection for 
the right knee and right hip disabilities is not warranted.

II.  Psychiatric Disorder

The other issue the appellant has brought forth before the 
Board involves a psychiatric disorder.  The records indicate 
that while he was in service, he was not diagnosed for, nor 
did he seek treatment for, any type of psychiatric disorder, 
disability, or disease.  The post-service medical records 
show that the appellant has been diagnosed as suffering from 
depression and an adjustment disorder.  

The VA outpatient records indicate that he presented himself 
for treatment in December 2007.  In January 2008, a treatment 
record reports that the appellant had not suffered from any 
type of psychiatric disorder, disability, or disease prior to 
the reduction of compensation he was receiving from the VA.  
After his compensation was reduced, he experienced a number 
of financial setbacks, and it was this fact that was causing 
manifestations and symptoms of a mental disorder.  Per the 
treatment records, he did not attribute the psychiatric 
disorder to a service-connected disorder or to service in 
general.  

A VA psychiatric examination was performed in June 2009.  The 
examiner reviewed the appellant's service medical treatment 
records and his post-service records that were contained in 
the claims folder.  The doctor reported that the appellant 
did not start to have psychiatric manifestations and symptoms 
until 2007 - after his compensation was reduced.  The 
examiner further noted that the symptoms also appeared after 
the appellant discovered that he was impotent due to prostate 
surgery.  After speaking with the appellant and reviewing the 
claims folder, the examiner diagnosed the appellant as 
suffering from an adjustment disorder not otherwise 
specified.  The examiner further concluded that the 
appellant's mental health concerns were not due to any 
service-connected disability or the appellant's military 
service or any incidents therein.  It was further opined that 
the appellant's current psychiatric disorder was due to his 
current financial concerns and other environmental factors 
that were not related to service.  

As reported, contained in the claims folder are the 
appellant's service and post-service medical treatment 
records.  None of the medical records suggests, indicates, or 
insinuates that the appellant's psychiatric disorder began in 
service or was caused by service or is the result of a 
service-connected disability.  

Notwithstanding the lack of supporting medical evidence, the 
appellant has continued to assert that his psychiatric 
disorder must somehow be related to his service or a service-
connected disorder.  Unfortunately, the appellant's 
assertions are the only positive evidence in support of his 
claim.  The Board does acknowledge the statements made by the 
appellant.  The Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting his beliefs that his current psychiatric disorder 
was somehow caused by his military service in general or the 
result of treatment he received for a service-connected 
disability or it was caused in general by a service-connected 
disorder.  However, the matter at hand involves complex 
medical assessments that require medical expertise.  See 
Jandreau.  In this instance, the appellant has been diagnosed 
as suffering from a psychiatric disorder but that disorder 
has not been linked to service.  Instead, it has been 
determined to be the result of his current financial concerns 
and other factors that the appellant has recently 
experienced.  The appellant has even admitted that he did not 
suffer from any psychiatric disorder until he "lost his VA 
pension."  The Board notes that this absence of evidence 
that supports the appellant's assertions constitutes negative 
evidence which weights against the statements provided by the 
appellant.  See Forshey v. West, 12 Vet. App. 71 (1998), 
aff'd sub. nom. Forshey v. Principi, 284 F. 3d 1335, 1358 
(Fed. Cir. 2002).  It is further added that besides the 
appellant's statements made in conjunction with his claim for 
benefits, he has not proffered any supplemental medical 
reports, treatises, or opinions that would corroborate his 
assertions.  He has not provided an analysis as to why he 
believes his current psychiatric disorder was caused by 
service or a service-connected disability.  In other words, 
the appellant has not discussed the salient facts nor has he 
provided a complete rationale for all of his assertions.  
This is in stark contrast to the medical opinion provided by 
a VA psychologist in June 2009.  Therefore, the Board finds 
that the appellant's statements are no more than simple 
observations and are not credible, probative, or sufficient.  

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The medical evidence of 
record does establish that the appellant now suffers from has 
a psychiatric disorder.  However, the medical evidence of 
record does not relate this disability to military service or 
any incident therein or to a service-connected disability.  
Therefore, after reviewing the appellant's claims folder, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim, and service connection is not 
warranted.


ORDER

Service connection for right knee disability is denied.

Service connection for right hip disability is denied.

Service connection for psychiatric disability is denied.


REMAND

The remaining issue on appeal involves the appellant's claim 
for an increased evaluation for his right ankle disability, 
i.e., the residuals of an osteochondral fracture of the right 
talus.  

As a result of the Board's remand of March 2009, the 
appellant underwent a VA orthopedic examination in June 2009.  
A review of the report from that examination indicates that 
the doctor who examined the appellant did not review the 
appellant's claims folder prior to examining the appellant.  
He did, however, "review" the claims folder after seeing 
the appellant; his review led to no changes in the report.  
More importantly, it is unclear from the comments provided as 
to whether there is any limitation due to weakness, 
fatigability, incoordination, or flare-ups with respect to 
right ankle in accordance with DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The examiner also did not comment on whether 
there were any effects of the disability upon ordinary use.

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  In this 
instance, it appears to the Board that the 2009 examination 
is incomplete and therefore not useful to the Board in making 
a determination as to whether an increased evaluation should 
be assigned.  Hence, the Board finds that a thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment (the complete claims 
folder) so that the disability evaluation will be a fully 
informed one should be accomplished.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  It is the Board's opinion that such an 
examination should be afforded the appellant before an 
appellate decision on the merits of his claim.

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the AMC/RO for the following development:

1.  The appellant should undergo a VA 
examination by an appropriate medical 
care provider in order to determine the 
nature and severity of his service-
connected right ankle condition.  The 
claims folder should be made available to 
and reviewed by the examiner.  X-rays, 
any other tests and studies deemed 
necessary should be accomplished at this 
time.

The examiner should specifically comment 
on whether the appellant now suffers from 
degenerative joint disease of the ankle, 
along with any other manifestations and 
symptoms produced by the disability.  
Readings should be obtained concerning 
the appellant's range of motion of the 
ankle and any limitation of function of 
the parts affected by limitation of 
motion.  The examiner should also be 
asked to include the normal ranges of 
motion of the ankle.  Additionally, the 
examiner should be requested to determine 
whether the right ankle disorder exhibits 
weakened movement, excess fatigability, 
or incoordination, and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiner should also opine as to the 
degree to that pain could significantly 
limit functional ability during flare-ups 
or on use.

Again, the claims folder and this Remand 
must be made available to the examiner 
for review prior to the examination.  The 
results proffered by the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.

2.  Then the RO/AMC should readjudicate 
the appeal.  If the benefits sought on 
appeal remain denied, the appellant and 
his accredited representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2009) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


